PUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 20-4002


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

         v.

BRADLEY SCOTT WILLIAMS,

              Defendant - Appellant.



                                No. 20-4086


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

         v.

LARRY LEVI BENNETT,

              Defendant - Appellant.



                                No. 20-4123


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,
             v.

JAMES ROBERT JOHNSON, a/k/a Jamie,

                   Defendant - Appellant.



                                     No. 20-4225


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

SHAWN WAYNE FARRIS,

                   Defendant - Appellant.



Appeals from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, Senior District Judge. (1:18-cr-00025-JPJ-PMS-27; 1:18-cr-
00025-JPJ-PMS-14; 1:18-cr-00025-JPJ-PMS-7; 1:18-cr-00025-JPJ-PMS-1)


Argued: September 24, 2021                               Decided: November 23, 2021


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by published opinion. Judge Quattlebaum wrote the opinion in which Judge
Niemeyer and Judge Agee joined.


ARGUED: Nicholas David Smith, DAVID B. SMITH, PLLC, Alexandria, Virginia, for
Appellants. Samuel Cagle Juhan, OFFICE OF THE UNITED STATES ATTORNEY,
Charlottesville, Virginia, for Appellee. ON BRIEF: Neil A. Horn, NEIL HORN, P.C.,
Roanoke, Virginia, for Appellant Williams. David B. Smith, DAVID B. SMITH, PLLC,
Alexandria, Virginia, for Appellant Johnson. Correy A. Diviney, STRICKLAND,

                                            2
DIVINEY, SEGURA & BYRD, Roanoke, Virginia, for Appellant Bennett. Wynn A.
Harding, Harrisonburg, Virginia, for Appellant Farris. Thomas T. Cullen, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.




                                          3
QUATTLEBAUM, Circuit Judge:

       Bradley Scott Williams, Larry Levi Bennett, James Robert Johnson and Shawn

Wayne Farris each pled guilty to conspiracy to distribute and possess with intent to

distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 846 and

841. 1 While their pleas did not specify that the methamphetamine was of Ice-level purity,

the district court at sentencing found that the conspiracy involved Ice and that each was

responsible for its distribution. Based on those findings, the district court sentenced

appellants using the drug-quantity table in Section 2D1.1(c) of the Guidelines (“Ice

Guidelines”).

       Williams, Bennett, Johnson and Farris challenge their sentences, arguing first that

the court should have categorically rejected the Ice Guidelines on policy grounds due to

the 10-to-1 sentencing disparity between Ice methamphetamine and lower-purity

methamphetamine. See U.S. Sent’g Guidelines Manual § 2D1.1(c) (U.S. Sent’g Comm’n

2016, 2018). Williams, Johnson and Bennett further argue that the district court failed to

individually assess the drug purity of the methamphetamine attributed to each of them.

More specifically, they assert it was not reasonably foreseeable to them that the conspiracy

involved Ice, which the Guidelines define as methamphetamine that is at least 80% pure.

Separately, Johnson argues that the district court failed to consider his argument that his




       1
         Williams, Johnson and Farris pled guilty to the conspiracy in Count 1 of the
indictment. Bennett pled guilty to the conspiracy in Count 1 and a substantive distribution
offense in Count 6 of the indictment.
                                             4
Presentence Report substantially overrepresented his criminal history. Having considered

these arguments, we affirm the district court’s decision.



                                            I.

       On October 24, 2018, a grand jury returned a 17-count indictment against 28

defendants for their involvement in a methamphetamine distribution conspiracy. The

conspiracy spanned from approximately January 2016 through October 2018, and involved

methamphetamine trafficked between California, southwestern Virginia and northeastern

Tennessee. One of the appellants, Shawn Farris, led the conspiracy. Several co-defendants

pled guilty with plea agreements in which they admitted that the conspiracy involved

methamphetamine of Ice-level purity and stipulated as to drug weight and the applicability

of the Ice Guidelines to their conduct. Williams, Bennett, Johnson and Farris, however,

pled guilty without a plea agreement and did not stipulate as to the purity of the

methamphetamine with which they were involved.

       In anticipation of sentencing, the United States Probation Office prepared

Presentence Reports, which set forth each appellant’s criminal history, personal

information and background, the circumstances of the offense and individual involvement

in the conspiracy. The reports also recommended sentences based on the application of the

Sentencing Guidelines and the Ice Guidelines. Each appellant objected to the use of the Ice

Guidelines. They objected to their use at all due to the 10-to-1 sentencing disparity

compared to regular methamphetamine and urged the district court to reject the Ice

Guidelines on policy grounds. Williams, Johnson and Bennett also objected to the purity

                                             5
levels of the drugs attributed to them, arguing it was not reasonably foreseeable that the

conspiracy involved Ice. Finally, Johnson argues the district court failed to consider his

argument about his criminal history.

       During sentencing hearings, the government presented evidence supporting the

application of the Ice Guidelines. The district court overruled each appellants’ objections

and sentenced each of them under the Ice Guidelines. Appellants timely appealed their

sentences, and we have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).



                                             II.

                                             A.

       Appellants first argue that the district court should have rejected the Ice Guidelines

for policy reasons. As discussed above, there is a 10-to-1 ratio in the treatment of the

methamphetamine mixture and Ice methamphetamine under the Sentencing Guidelines.

For example, to reach the base offense level of 38 (the highest base offense level in the

Section 2D1.1(c) drug quantity table), the defendant must possess 45 kilograms or more of

methamphetamine. But a defendant reaches that same offense level with only 4.5 kilograms

of Ice. The Sentencing Commission adopted the 10-to-1 ratio, which finds its origins in the

mandatory-minimum penalties contained in 21 U.S.C. § 841(b)(1)(A) and (B). See Anti-

Drug Abuse Act of 1988, Pub. L. No. 100-690, § 6470(g)-(h), 102 Stat. 4181, 4378

(codified at 21 U.S.C. § 841(b)(1)); U.S. Sent’g Guidelines Manual § 2D1.1(c) cmt. 10

(U.S. Sent’g Comm’n 1989).



                                             6
       Under United States v. Booker, 543 U.S. 220, 245 (2005), Sentencing Guidelines

are “effectively advisory.” As a result, a court can “tailor the sentence in light of other

statutory concerns as well.” Id. For that reason, district courts have discretion to reject the

Ice Guidelines on policy grounds and, as appellants note, some have done so. But just

because you can does not mean you must. “Although a sentencing court may be entitled to

consider policy decisions underlying the Guidelines, including the presence or absence of

empirical data . . . it is under no obligation to do so.” United States v. Rivera-Santana, 668

F.3d 95, 101 (4th Cir. 2012) (internal citation omitted). Here, the district court decided not

to reject the Ice Guidelines because of the vastness of this conspiracy and the danger posed

by Ice and the appropriateness of treating higher purity methamphetamine more seriously

than lower purity methamphetamine. The district court had discretion as to whether or not

to reject the Ice Guidelines. We find no abuse of that discretion in the district court’s

decision.

                                               B.

       Appellants next argue that the district court erred in applying the Ice Guidelines. In

the case of jointly undertaken criminal activity, like the drug conspiracy here, a base-level

offense may be based on all acts and omissions of others that were “(i) within the scope of

the jointly undertaken criminal activity, (ii) in furtherance of that criminal activity, and (iii)

reasonably foreseeable in connection with that criminal activity.” U.S. Sent’g Guidelines

Manual § 1B1.3(a)(1)(B) (U.S. Sent’g Comm’n 2016, 2018); see also United States v.

Irvin, 2 F.3d 72, 77–78 (4th Cir. 1993) (noting the Sentencing Guidelines’ recognition that

a “coconspirator is held accountable for the quantity of drugs reasonably foreseeable to

                                                7
him within the scope of his unlawful agreement” incorporates the “concept of reasonable

foreseeability as described in Pinkerton” 2). Appellants challenge the district court’s

assessment as to what was reasonably foreseeable to each appellant. More specifically, the

appellants argue that the district court failed to perform an individualized assessment of

whether the conspiracy’s involvement in Ice, as opposed to the sale of a lower purity

methamphetamine, was reasonably foreseeable to each appellant.

       Our Court has not specifically addressed the type of evidence required to establish

that it was reasonably foreseeable to a defendant that the conspiracy of which he was a part

involves Ice. The Seventh and Eighth Circuits have addressed this issue using somewhat

different approaches. In United States v. Walker, 688 F.3d 416, 422–25 (8th Cir. 2012), the

Eighth Circuit rejected challenges to the district court’s use of the Ice Guidelines where the

government did not provide evidence such as the manufacturer of the drug or results of

tests from samples that showed the purity of the drug. The court held that it had

“consistently rejected arguments demanding direct evidence of drug identity, quantity, or

purity.” Id. at 423. It explained that such requirements are “contrary to the flexible

Guidelines approach of allowing the sentencing court broad discretion to consider a wide

range of relevant evidence from a variety of sources as long as the evidence has sufficient

indicia of reliability to support its probable accuracy.” Id. (citations and internal quotations

omitted). Thus, the court permitted consideration of the source of the drug, its appearance

and form, its price, reports of its identity and quality by users and distributors. Id. at 424.


       2
           Pinkerton v. United States, 328 U.S. 640 (1946).

                                               8
And in affirming the sentences imposed by the district court, the Eighth Circuit held that

the government met its burden of proof where one of the two defendants admitted to

distributing methamphetamine and Ice methamphetamine more than fifty times in a proffer

statement and the other repeatedly admitted receiving and distributing Ice. Id. at 419–20,

424–425. Additionally, co-conspirators described the way the Ice appeared and burned as

evidence of its purity. Id. at 420.

       The Seventh Circuit requires more specific evidence. In United States v. Carnell,

the government offered testimony and statements that “everyone referred to the drugs as

ice,” and users’ and dealers’ descriptions of the substance as “crystalline” or “glass like

shards.” United States v. Carnell, 972 F.3d 932, 941-42 (7th Cir. 2020) (internal quotation

marks omitted). In holding that such descriptions, without evidence from a “chemist or

other relevant expert that methamphetamine cannot form a crystalline structure below 80%

purity” id. at 942, the court explained:

       It is abundantly clear that the “80%” language has meaning. And although it
       makes sense in the context of crack and cocaine to define the users, dealers,
       and law enforcement officers as the experts in the field at distinguishing
       between the drugs, it cannot carry the government’s burden in a case alleging
       methamphetamine ice. The government must prove, albeit only by a
       preponderance of evidence at sentencing, that the substance was, in fact
       methamphetamine of at least 80% purity. We think it defies common sense
       that even the most experienced dealer, user, or police officer could somehow
       detect the difference between 79% pure methamphetamine and 80% pure
       methamphetamine. We therefore reject the Eighth Circuit’s conclusion that
       the same kind of evidence that suffices for distinguishing between crack and
       cocaine—the experience of users, dealers and law enforcement officers,
       without more—suffices to meet the burden of proving that a particular drug
       is 80% pure methamphetamine.

Id. at 941.


                                            9
       We agree with the Seventh Circuit that the language in the Ice Guidelines requiring

80% purity must have meaning. And certainly, lab results of the drugs from the conspiracy

at issue often provide the best evidence that the conspiracy, in fact, involves Ice. But we

cannot conclude that such evidence is required in every case. After all, as the Eighth Circuit

explained, the Sentencing Guidelines do not “require absolute certainty about the amount

of drugs or their purity when the drugs are not seized or the amount seized does not reflect

the scale of the offense.” Walker, 688 F.3d at 423 (quoting United States v. Cockerill, No.

99–4634, 2000 WL 852608, at *2 (4th Cir. June 28, 2000)). Thus, the district court must

have latitude to consider whatever reliable evidence is available to make its 80% purity

determination. That can include evidence of a drug’s source, price and appearance as well

as statements or testimony by co-conspirators, users or dealers. However, while such

evidence may be used, it must be sufficiently reliable and specific that it actually supports

the government’s position that the drug’s purity is 80% or above. 3

       With those principles in mind, we turn to the evidence here. And we start our

analysis with the Drug Quantity Table found in Section 2D1.1(c) of the Guidelines. The

Drug Quantity Table contains a scale of base-offense levels that corresponds to the type

and quantity of drugs involved. Three different types of methamphetamines are referenced

in the table: Methamphetamine, Methamphetamine (actual), and Ice. The Notes to the Drug


       3
         District courts are better equipped than circuit courts to make these determinations
in the first instance and their determinations will, of course, be based on the records
presented in their entirety. But to explain our instruction that indirect evidence of 80%
purity be sufficiently reliable and specific, evidence that Ice was commonly used in the
geographic area of the conspiracy, for example, would not, without some indirect evidence
specifically connected to the defendant, be sufficient.
                                             10
Quantity Table define Ice as follows: “‘Ice,’ for the purposes of this guideline, means a

mixture or substance containing d-methamphetamine hydrochloride of at least 80%

purity.” U.S. Sent’g Guidelines Manual § 2D1.1(c) (U.S. Sent’g Comm’n 2016, 2018).

Thus, a district court must evaluate whether, under the record, it was reasonably

foreseeable to each individual defendant that the conspiracy involved methamphetamine

of at least 80% purity. Further, the district court finds facts relevant to determining a

Guideline’s range by the preponderance of the evidence standard. United States v. Cox,

744 F.3d 305, 308 (4th Cir. 2014).

       The district court determined that the evidence as a whole, “both circumstantial and

direct, indicates that the conspiracy itself was centered on [I]ce methamphetamine and that

the defendants knew or reasonably should have known of that fact.” J.A. 177. That

evidence included Drug Enforcement Administration (“DEA”) lab reports that showed

over two kilograms of Ice methamphetamine within the conspiracy. Almost all of the

samples had substance purity of 95% or above with a 4% margin of error, well within the

Guideline’s definition of Ice. The evidence also included the stipulations of co-defendants

about the conspiracy involving Ice methamphetamine, the statements and testimony of co-

conspirators and co-defendants closely connected to each appellant declaring Ice was

central to the conspiracy and the testimony of field experts about what was trafficked in

the region.

       But, as appellants note, it is not enough for the district court to look at the evidence

collectively. An individualized assessment is required. Thus, we will review the district

court’s rulings as to each appellant in view of the evidence.

                                              11
                                1. Bradley Scott Williams

       Williams’ Presentence Report described his general participation in the conspiracy

and determined he was responsible for at least 1.5 kilograms of Ice methamphetamine. At

the hearing, the government submitted a chart summarizing the stipulations of the co-

defendants as to weight and Ice levels of purity, highlighting that a co-defendant with

whom Williams worked stipulated to at least 1.5 kilograms of Ice methamphetamine. In

addition, the government presented excerpts of grand jury testimony of a co-defendant

identifying Williams as a direct supplier, along with the testimony of another close contact

of Williams who received quantities from him. Another co-defendant testified that she gave

methamphetamine to and received methamphetamine from Williams.

       In addition, the government introduced evidence that police arrested Williams

pursuant to a traffic stop in 2017 and seized approximately 59.72 grams of

methamphetamine from him, which the officials then sent to a lab for testing. Related to

those drugs, the government called Chris Parks, a task-force officer with the DEA, to

testify. Parks testified that the analysis revealed that the drugs were 100% pure Ice

methamphetamine. Officer Parks also testified about the analysis of methamphetamine

seized from other defendants within the conspiracy which revealed purity levels qualifying

as Ice methamphetamine.

       In overruling Williams’ objections, the district court outlined his involvement with

the conspiracy and transactions between Williams and other co-defendants and

conspirators. The court referenced testimony from one co-defendant who claimed that she

introduced Williams directly to Farris, the leader of the conspiracy, as a supplier. The

                                            12
district court concluded that the government met its burden of showing Williams was

responsible for the drug quantity attributable to him based on testimony linking Williams

to the organizer of the conspiracy and the large quantity of drugs trafficked by the

conspiracy.

       The district court held Williams accountable for at least 1.5 kilograms of Ice

methamphetamine. It found his total offense level to be 33 and his criminal history to fall

in the VI category, translating into a Guideline-custody range of 235 to 293 months. The

court imposed a below-Guideline sentence of 204 months in prison because of Williams’

relatively short period of participation in the conspiracy.

                                   2. Larry Levi Bennett

       At Bennett’s initial sentencing hearing, the government referred to his Presentence

Report, which described his participation in the conspiracy and attributed 4.5 kilograms of

Ice methamphetamine to him. The government also introduced the same chart summarizing

the plea stipulations of other defendants concerning purity and weight. In addition, the

government presented excerpts of the grand jury testimony of a co-defendant who testified

that on several occasions, she sold 13 pounds of methamphetamine for Farris, the leader of

the conspiracy, to Bennett and his girlfriend. The government also presented several text

messages between Farris and another co-defendant referencing Bennett’s role in the

conspiracy.

       In addition, Parks testified about his involvement in the investigation underlying

Bennett’s case. He also testified that, in recent years, Ice methamphetamine was

increasingly popular in the area of the conspiracy and that, from his experience, the Ice

                                             13
often came from Mexico. Parks acknowledged that one cannot “eyeball this stuff

[methamphetamine] and figure out whether or not it has a purity level,” but testified that

there were “several certificates of analysis that were issued by the DEA lab in this case for

ice, and determined to be ice associated with the larger Farris conspiracy.” J.A. 90.

       The district court overruled Bennett’s objections and detailed the testimony that

supported attributing Ice methamphetamine to him. The court acknowledged that tests

analyzing methamphetamine seized from Bennett as part of a controlled purchase tested at

a 44% purity level, which is below the 80% level required for Ice. But the court relied on

other evidence consistent with Bennett’s knowledge that the conspiracy involved Ice to

attribute Ice methamphetamine to Bennett. A confidential source told law enforcement that

she had received methamphetamine nearly every day since early 2017 from Farris, and that

she had given almost all of that methamphetamine to Bennett, who in turn sold it. The

district court also relied on grand jury testimony of a co-defendant admitting she was

Bennett’s primary supplier. Importantly, this co-defendant later, in pleading guilty,

stipulated the conspiracy involved Ice methamphetamine. In overruling Bennett’s

objections, the district court specifically reasoned that, although tests of the drugs seized

from Bennett revealed they were less than 80% pure, the balance of the evidence and the

nature of the conspiracy, showed Bennett’s role in the conspiracy that involved Ice

methamphetamine.

       Later, the district court held Bennett accountable for at least 4.5 kilograms of Ice

methamphetamine. Based on a total offense level of 35 and a criminal history of IV, the



                                             14
Sentencing Guidelines recommended an imprisonment range of 235 to 293 months. The

district court sentenced Bennett to a 235-month prison term.

                                 3. James Robert Johnson

       Johnson’s Presentence Report described his participation in the conspiracy and

determined that he was responsible for at least 4.5 kilograms of Ice methamphetamine. The

district court overruled Johnson’s objections, including an objection to the quantity of

drugs, and accepted the report’s findings concerning Johnson’s involvement with the

conspiracy. The government also presented evidence to support Johnson’s sentencing

under the Ice Guidelines. First, it put forth the same summary chart of the stipulations of

co-defendants as to weight and purity level. The government pointed out that the three co-

defendants most “closely affiliated” with Johnson all stipulated to their offense

involvement in Ice methamphetamine. J.A. 135. The government also presented ten lab

certificate analyses of methamphetamine seized from co-defendants that revealed purity

levels qualifying as Ice. The government acknowledged that the drugs at issue in those tests

did not come from Johnson or the three defendants most closely affiliated with him, but it

also presented evidence of Johnson’s role in the conspiracy generally.

       In addition, the government called Special Agent Justin Masuhr of the Bureau of

Alcohol, Tobacco, Firearms and Explosives to testify about his familiarity with the

methamphetamine drug trade, including that a higher purity of methamphetamine from

Mexico frequently appeared in the area of the conspiracy. Masuhr testified that “since the

ice has been introduced into this area, what they call the shake and bake, the homemade

meth that’s less of a grade, has pretty much almost gone to -- almost to zero now. It seems

                                            15
to be almost all imported. More the ice shards. We don’t see a lot of the homemade method

anymore.” J.A. 138.

       The district court found that Johnson worked closely with three co-defendants along

with other co-conspirators. The court relied on a confidential source’s report to law

enforcement that she had obtained and used methamphetamine from Johnson. The court

also looked to text messages between Johnson and an unindicted co-conspirator about

methamphetamine orders. In addition, another confidential source reported that Johnson

had been her source of drugs and that Johnson’s source was one of the co-defendants who

stipulated that her role in the conspiracy involved Ice methamphetamine. Other co-

defendants told law enforcement that Johnson was a supplier and identified Johnson’s

sources. Following Johnson’s arrest in 2018, he admitted that he obtained from 3.5 grams

to a little over 28 grams of methamphetamine a couple of times a week for two years.

       The district court found that Johnson had a total offense level of 35 and a criminal

history category of II, which under the Sentencing Guidelines translated to an incarceration

range of 188 to 235 months. In his sentencing memorandum, Johnson requested a

“departure/variance” from the Guidelines because his criminal-history category did not

reflect his actual criminal history. He argued his criminal history should fall within

category I. He also requested the court grant a two-offense-level variance so that he would

benefit from the First Step Act safety valve application which, although part of the statute,

had not been ratified in the Guidelines. The district court granted the variance based on the

First Step Act and Johnson’s “limited criminal history.” J.A. 233. The court sentenced

Johnson to a prison term of 151 months.

                                             16
                                   4. Shawn Wayne Farris

       At his sentencing hearing, Farris conceded to his involvement in excess of 4.5

kilograms of methamphetamine but he objected to the application of the Ice Guidelines on

policy grounds. 4 To support the application of the Ice Guidelines, the government

presented the testimony of Parks. Parks testified that, as part of the investigation into this

conspiracy, the DEA identified a co-defendant, who was receiving packages from Farris,

as a supplier of methamphetamine. The government introduced analysis reports of the

methamphetamine in packages shipped from Farris to that co-defendant in April 2018. The

reports analyzed approximately 220 grams of methamphetamine and found it was 99%

pure. Parks also testified as to other lab reports analyzing an additional amount of over two

kilograms of methamphetamine from the conspiracy that revealed Ice levels of purity. He

also testified that, based on his years of experience, the methamphetamine trafficked in the

conspiracy was of a high purity.

       The government introduced evidence that Farris led the conspiracy, which was

extensive in its operation and in the quantities of drugs exchanged. Farris moved from

California to Bristol, Virginia, to begin distributing methamphetamine and also had a stash

house in Bristol, Tennessee. Law enforcement’s investigation revealed that Farris used

several sub-distributors including many co-defendants. Several confidential informants

and others testified to receiving multiple quantities of methamphetamine from Farris and


       4
         As discussed above, this policy argument is meritless. And although Farris did not
join in the other appellants’ reasonable-foreseeability argument, we include him in our
merits analysis as reasonable foreseeability is a necessary element of establishing his base
offense level.
                                             17
provided other details about distribution and communication regarding various quantities

of methamphetamine.

       Based on this evidence, the district court overruled Farris’ objections. With a total

offense level of 41 and a criminal history category of VI, Farris’ Sentencing Guidelines

imprisonment range was 360 months to life. The court imposed a bottom-of-the-Guidelines

sentence of 360 months.

                                              C.

       Having reviewed the record as it pertains to each appellant, we find no reversable

error. Whether it is foreseeable to each appellant that the conspiracy involved Ice is “a

question of fact which will only be overturned on appeal if it is clearly erroneous.” United

States v. Vinson, 886 F.2d 740, 742 (4th Cir. 1989); see also United States v. Ekwunoh, 12

F.3d 368, 370 (2d Cir. 1993) (“Included within the ‘clearly erroneous’ rubric is the question

of reasonable foreseeability.”). The evidence described above satisfies us that the district

court conducted an individualized assessment of the foreseeability that the conspiracy

involved Ice. Importantly, the standard of proof for findings of facts made during

sentencing is preponderance of evidence. Vinson, 886 F.2d at 741–42. Given the evidence

presented as to each of the appellants, it was not clearly erroneous for the district court to

determine that the government met its burden of proving the conspiracy involved Ice. We

also conclude the district court did not err in determining that the testing results of some of

the methamphetamine in the conspiracy, as well as the circumstantial and direct evidence

as a whole, was sufficient to establish that this conspiracy was centered on Ice



                                              18
methamphetamine and that each appellant knew or should have known that fact. See United

States v. Lopes-Montes, 165 F.3d 730, 731–32 (9th Cir. 1999).

       Thus, we affirm the district court’s application of the Ice Guidelines.

                                             D.

       Finally, we examine Johnson’s contention that the district court abused its discretion

in failing to consider his arguments that he should be sentenced under criminal history

category I, not II. He contends two additional points were added to his criminal history

calculation for being on probation for a DUI charge during 30 days of the conspiracy. That

DUI offense also added one point to the criminal history calculation. Thus, at the

sentencing phase, Johnson argued that his Presentence Report overrepresented the

seriousness of his criminal history, warranting a downward variance. Johnson also

requested a two-level variance so that he would benefit from the First Step Act’s safety

valve application. While the safety valve provision in the statute had not yet been adopted

as part of the Guidelines, Johnson argued that the requested variance would allow him to

receive the Act’s benefit. He claims our decision in United States v. Blue, 877 F.3d 513

(4th Cir. 2017), required the district court to address his arguments and its failure to do so

constitutes an abuse of discretion.

       The district court, however, sufficiently addressed Johnson’s arguments. At

Johnson’s sentencing hearing, the court stated:

       And I also recognize that the guidelines, which are always not completely
       accurate in terms of predicting future criminal conduct, may lift him a little
       higher because of the nature and timing of his prior offenses. But the fact is
       that the sentence I impose today I believe is appropriate, taking into account


                                             19
       the serious nature of his offense, the need for deterrence, and to provide just
       punishment.

J.A.233. Then the court explained it “downwardly depart[ed] from the guidelines based on

the change in the statute which has not yet been ratified in the sentencing guidelines, but I

believe justly should be, to recognize the fact that he has a limited criminal history.” J.A.

233.

       These excerpts indicate that the district court addressed Johnson’s arguments. It

acknowledged that “the guidelines . . . are always not completely accurate in terms of

predicting future criminal conduct [and] may lift him a little higher because of the nature

and timing of his prior offenses.” J.A. 233. It also explained that Johnson had “a limited

criminal history.” J.A.233. These comments relate directly to Johnson’s objections and, as

such, indicate the district court considered Johnson’s criminal-history argument and

granted the relief it determined was appropriate in this case. Thus, we find no error or abuse

of discretion.



                                             III.

       For the reasons outlined above, the sentences imposed by the district court are

                                                                                AFFIRMED.




                                             20